DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homma et al. (U.S. 2016/0188574 hereinafter Homma).
	As Claim 1, Homma teaches a selection method executed by a processor included in a selection apparatus (Homma (¶0062 line 4-5), CPU and a memory unit), the selection method comprising: 
when a plurality of pieces of data are each determined as one of a plurality of determination candidates by using a learning model (Homma (¶0072 line 1-6, ¶0185 line 7-10, fig. 12), judgement unit 1280 determines whether user log data’s labels are corrected or not), calculating, for each of the plurality of pieces of data, a deviation index indicating a degree of uncertainty of a determination result obtained by using the learning model with respect to each of the plurality of determination candidates (Homma (¶0185 line 7-10, ¶0186 line 6-13, fig. 12), a deviation index (correct flag) is calculated for each of the user’s log 1180. Homma correct flag is an index (flag that stored value). The flag indicates a degree of uncertainty because the uncertain data is construed as unreliable data or incorrect data.); and 
when the learning model is updated (Homma (¶0186 line 6-13 and 16-20, fig. 12), records with deviation index (correct flag) as incorrected are added to the training set. Therefore, a total of 1000 basic data and 200 additional data are used to update the learning model version 4), selecting a particular piece of data targeted for redetermination to be performed by using the updated learning model from the plurality of pieces of data in accordance with the deviation index (Homma (¶0078 line 1-7, ¶0130 line 1-4, ¶0135, fig. 9 item S4040, S0405), updated model is evaluated by evaluation data 1210. Evaluation data includes the additional data.).  

As Claim 2, besides Claim 1, Homma teaches wherein the selecting includes ranking the plurality of pieces of data in a priority order in accordance with the deviation index of the determination result relating to each of the plurality of pieces of data (Homma (¶0085 line 6-8, ¶0093 line 2-11), Training data is associated with correct intention of the text and one priority. Priority is determined based on the degree of disadvantage if the intention is estimated incorrectly) and selecting a particular unit of data targeted for redetermination to be performed by using the updated learning model from the plurality of pieces of data in accordance with the priority order (Homma (¶0197), data correction unit increases the multiplying factor of error data if the data has higher priority).

As Claim 3, besides Claim 1, Homma teaches wherein the selecting includes selecting a particular unit of data targeted for redetermination to be performed (Homma (¶0078 line 1-7, ¶0130 line 1-4, ¶0135, fig. 9 item S4040, S0405), updated model is evaluated by evaluation data 1210. Evaluation data includes the additional data.) by using the updated learning model from the plurality of pieces of data in accordance with a predetermined standard of the deviation index (Homma (¶0186 line 6-13 and 16-20, fig. 12), records with deviation index (correct flag) as incorrected are added to the training set. Therefore, a total of 1000 basic data and 200 additional data are used to update the learning model version 4).  

As Claim 4, besides Claim 1, Homma teaches wherein the selecting includes determining, by using a degree of adjustment change in the learning model between before and after adjustment (Homma (¶0085 line 6-8, ¶0093 line 2-11, ¶0087 line 7-8), priority (deviation index) is a real number of 0 to 1 and determined based on the degree of disadvantage (degree of adjustment) if the intention is estimated incorrectly), 28Atty. Dkt. No.: 17-02540 a range of the deviation index in accordance with which a particular unit of data targeted for redetermination to be performed by using the updated learning model is selected from the plurality of pieces of data (Homma (¶0085 line 6-8, ¶0093 line 2-11, ¶0087 line 7-8), priority (deviation index) is a real number of 0 to 1 and determined based on the degree of disadvantage if the intention is estimated incorrectly).  

As Claim 5 and Claim 6, the Claims are rejected for the same reason as Claim 1.
Response to Amendment
Claims rejected under 35 U.S.C. §102:
	As Claims 1-6, Applicant argue that Homma (H1) does not teaches “a deviation index indicating a degree of uncertainty of a determination result” because H1 appears to teach “a final and conclusive judgement” (last paragraph of page 6 in the remarks).

    PNG
    media_image1.png
    136
    591
    media_image1.png
    Greyscale

	Applicant’s arguments are not persuasive because the correct flag in Homma is construed as “a deviation index indicating a degree of uncertainty of a determination result”. Homma correction flag is an index (flag that stored value). The flag indicates a degree of uncertainty because the uncertain data is construed as unreliable data or incorrect data. Applicant is advised to clarify “a degree of uncertainty” in order to overcome the current interpretation of the term. Copy of the definition for uncertain is provided below.

    PNG
    media_image2.png
    546
    774
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143